Rao, C. J.
In accordance with stipulation of counsel that the items marked “B” covered by the foregoing protests consist of hoze nozzles in chief value of brass similar in all material respects to those the subject of United States v. Lipman's (52 CCPA 59, C.A.D. 859); that the items marked “C” consist of hose nozzles in chief value of zinc the same *1015in all material respects, except the component material of chief value, as those the subject of C.A.D. 859, supra; and that the items marked “D” consist of sprays or couplings in chief value of brass, used in place of a nozzle such as that involved in said C.A.D. 859, the claim of the plaintiff was sustained.